Citation Nr: 1019244	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional cardiovascular disability, to include 
chronic congestive heart failure, aortic valve failure and 
infection, as a result of surgical treatment and follow-up 
care received at the Salt Lake City (SLC) VA Medical Center 
(VAMC) from February 26, 2004 to March 24, 2004. 

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for posttraumatic stress disorder (PTSD) as a result 
of surgical treatment follow-up care received at the SLC VAMC 
from February 26, 2004 to March 24, 2004.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006  rating decision which the RO denied claims 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals from February 2004 coronary artery 
bypass grafting and aortic valve replacement surgery, to 
include aortic valve failure, infection and chronic 
congestive heart failure, and for PTSD.   In September 2006 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2007 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2007. 

In August 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  The Board accepts this evidence for inclusion in the 
record.

As alluded to above, the Veteran's claim for compensation for 
cardiovascular disability was originally characterized as a 
claim for residuals from February 2004 coronary artery bypass 
grafting and aortic valve replacement surgery, to include 
aortic valve failure, infection and chronic congestive heart 
failure.  However, to more accurately reflect the evidence of 
record and to give the Veteran every possible consideration, 
the Board has broadened the characterization of the claim, as 
reflected on the title page.  

The Board's decision on the claim for compensation for 
cardiovascular disability, pursuant to the provisions of 
38 U.S.C.A. § 1151 is set forth below.  The matter of 
compensation for PTSD, pursuant to the provisions of 
38 U.S.C.A. § 1151, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required. 
  
The Board notes that the Veteran has also raised claims for 
service connection for PTSD and for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for renal impairment.  These claims have not yet been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for 
appropriate action.  
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran underwent aortic valve replacement and triple 
bypass surgery at the SLC VAMC on February 27, 2004 and had 
subsequent surgery for a mediastinal hemorrhage on February 
28, 2004; he then received follow-up care for infection and 
was discharged from the SLC VAMC on March 24, 2004.

3.  The record contains conflicting medical opinions on the 
question of whether the Veteran actually suffered any 
additional cardiovascular disability as a result of the 
February 26, 2004 to March 24, 2004 treatment provided at the 
SLC VAMC.    
     
4.  Even if the Veteran did suffer additional cardiovascular 
disability as a result of the SLC VAMC treatment, the only 
competent, probative medical opinion to address the question 
of whether any such disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA physicians, or an 
event not reasonably foreseeable, in connection with the 
treatment, weighs against the claim. 


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional for additional cardiovascular 
disability, to include chronic congestive heart failure, 
aortic valve failure and/or infection, as a result of 
surgical treatment and follow-up care received at the SLC 
VAMC, from February 26, 2004 to March 24, 2004, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for compensation 
pursuant to 38 U.S.C.A. § 1151, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the Veteran submit any pertinent 
evidence in his possession (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect)   The July 2006 
rating decision reflects the initial adjudication of the 
claims after issuance of the July 2005 letter.

The Board notes that if section § 1151 compensation is 
awarded, the underlying disability is treated in the same 
manner as if service connected.  As such, to whatever extent 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-pertinent to the five elements of a 
claim for service connection, to include disability rating 
and effective date-are -are applicable to this claim, the 
appellant was provided such notice in a March 2006 post-
rating letter.  After issuance of this letter and the 
opportunity for the Veteran to respond, the August 2007 SOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of VA 
medical records, private medical records and the report of a 
February 2008 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the May 
2009 Board hearing, along with various written statements 
provided by the Veteran, and by his representative on his 
behalf.  The Board notes that no further RO action, prior to 
appellate consideration of this claim, is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Factual Background

VA medical records dated from February 2004 to April 2004 
reflect ongoing treatment for heart problems.  A February 18, 
2004 cardiac catheterization (i.e. angiogram) report from the 
Salt Lake City (SLC) VA Medical Center (VAMC) reflects 
findings of moderate calcification of the coronary arteries 
and aortic valve.  There was 30% ostial stenosis of the left 
main artery (LMA), along with two high grade lesions in the 
proximal segment of the left anterior descending artery (LAD) 
with mild ectasia in between the lesions.  The proximal 
lesion was 80% in severity and the second lesion was 70% in 
severity just proximal to diagonal branch 1 (D1).  D1 was 
noted to be a severely diseased vessel and D2 had 40 percent 
proximal stenosis.  There were also diffuse luminal 
irregularities in the left circumflex artery and the proximal 
circumflex artery had a 70 percent lesion.  Additionally the 
right coronary artery had moderate luminal irregularities, 
along with a long tubular 80% lesion in mid segment.  Left 
ventriculography revealed trace mitral regurgitation with an 
overall normal left ventricular systolic function.  The 
diagnostic impression was severe three vessel disease, mild 
to moderate aortic stenosis, normal hemodynamics and normal 
left ventricular function. 

A February 20, 2004 VA echocardiogram report reflects 
findings of mild left ventricular (LV) enlargement, mild left 
ventricular hypertrophy, normal LV systolic function, 
moderate aortic valve sclerocalcific changes, moderate aortic 
valve pressure gradient and moderate to severe aortic 
stenosis.  There were significant changes to the aortic 
valve. 

A February 26, 2004 thoracic surgery inpatient note reflects 
that the Veteran was examined by an attending surgeon pre-
operatively.  The surgeon went over a planned procedure of 
aortic valve replacement and coronary artery bypass 
grafting.  He explained the potential complications of this 
procedure, which included but were not limited to bleeding, 
infection, arrhythmias, stroke, myocardial infarction, 
congestive heart failure, mediastinitis, future prosthetic 
valve dysfunction, thrombosis, infection and death.  He 
informed the Veteran that there was a 20% mortality rate for 
the procedure based on the Veteran's comorbidities and morbid 
obesity.  The Veteran indicated that he understood and 
accepted the risks and agreed to the procedure as planned.  

A February 27, 2004 operative report reflects that the 
Veteran received aortic valve replacement surgery with 
placement of a 23 mm Medtronic mosaic porcine bioprosthesis, 
and triple coronary artery bypass grafting.  The surgeon 
noted that he had had an extensive pre-surgery discussion 
with the Veteran and his wife regarding options for the valve 
replacement.  After review of all the treatment options, the 
Veteran asked that he have a porcine bioprosthesis placed as 
he did not wish to take Coumadin on a long term basis.  He 
did understand that this likely would mean that he would need 
a recurrent valve replacement in the future owing to 
degeneration of the porcine bioprosthesis.  Nevertheless, he 
strongly wished to have the porcine valve to avoid the need 
for Coumadin.  

The surgeon noted that the Veteran's morbid obesity made all 
technical aspects of the operation quite difficult.  Also, 
the surgeon strongly recommended against the Veteran 
receiving bypass grafting in the future because all of his 
distal vessels were quite severely diseased and the only 
reasonable targets for bypass grafting were used for the 
procedure.  Additionally, the surgeon strongly recommended 
great caution when considering any future aortic valve 
replacement as the Veteran's ascending aorta was quite short 
and the Veteran's ventricular dilatation would pose 
significant challenges.  After completion of the procedure, 
it was noted that the Veteran was transported intubated in 
guarded condition to the surgical intensive care unit (ICU).  

A subsequent February 28, 2004 operative report reflects that 
the Veteran was likely having a mediastinal hemorrhage status 
post surgery.  As a result, a surgical re-exploration of the 
mediastinum was performed to rule out the presence of any 
surgical bleeding.  The surgeon noted that he reviewed the 
plan and procedure for the surgery with the Veteran and his 
wife preoperatively, explaining all the potential 
complications.  The Veteran and his wife understood, accepted 
the risks and gave their consent.  During the surgery, the 
surgeon found bleeding from many of the cut surfaces, which 
had previously been controlled during the prior procedure.  
Only one site required control through cauterization, which 
was performed.  The Veteran tolerated the procedure 
satisfactorily intraoperatively without complications and was 
transported intubated in guarded condition to the surgical 
ICU.  

A March 24, 2004 discharge summary reflects that after the 
second surgery, on postoperative day four, while still in the 
ICU, the Veteran had an atrial fibrillation with rapid 
ventricular response.  This was stabilized through placement 
of an arterial catheter with treatment with digoxin and an 
esmolol drip.  He then became hemodynamically stable despite 
the atrial fibrillation.  On postoperative day 6, he was 
transferred from the ICU to the hospital floor.  There, he 
was found to have some early blanching erythema around his 
left lower incision, which was a presumed case of mild 
cellulitis.  Consequently, he was started on an antibiotic, 
Nafcillin.  

On March 10, 2004, the Veteran was febrile, had a white count 
of 23,000 and decreasing urine output, in the face of rising 
BUN and serum creatine levels.  He was transferred to the ICU 
for closer monitoring.  On the morning of March 10, 2004 his 
systolic blood pressure was down in the 85 to 90 range.  As 
his renal function was declining, the nephrology service was 
consulted and aggressive diuresis was recommended.  That day 
he continued to describe a sensation of air hunger and at 
approximately 9 p.m. that night he had to be intubated.  He 
needed to be shocked several times for wide complex 
tachycardia after the airway was established and secured as 
he was hemodynamically unstable with systolic blood pressures 
in the 70s.  Once his atrial fibrillation had been 
cardioverted, he was eventually started on a Lasix drip for 
aggressive diuresis. 

A wound culture was also sent to the lab on March 10, 2004 
and it was found to be positive for E. coli and coag negative 
staph bacteria from his left groin incision.  He was thus 
given a 14 day course of antibiotics.  His renal function 
slowly improved as did his cardiac function.  On March 15, 
2004, he was extubated.  He was subsequently transferred to 
the floor and was eventually able to ambulate without 
difficulty, eat, and have bowel function.  He continued to 
improve to the point where he was not having any shortness of 
breath, fevers, chills, nausea, vomiting, chest pain, 
abdominal pain or any other problems, and was deemed stable 
enough to be discharged home.  He was instructed to follow up 
with his primary care physician at the Grand Junction VAMC.  

An April 6, 2004 VA SLC VAMC thoracic surgery inpatient note 
reflects that the Veteran had been doing well up until April 
4, 2004 when he presented to the Grand Junction VAMC with 
increased work of breathing and shortness of breath, and then 
proceeded to decompensate with tachypnea, desaturations and 
hypotension.  He was given a dose of vancomycin and zosyn for 
concern of endocarditis.  He was intubated and flown to Salt 
Lake City. 

Subsequent SLC VAMC records indicate that the Veteran was 
treated for presumptive mitral valve endocarditis from April 
6, 2004 to April 20, 2004.  He then went back to the Grand 
Junction VAMC for antibiotic therapy through May 17th.  He 
was subsequently seen for follow up at the SLC VAMC where an 
echocardiogram was performed on May 26, 2004.  Findings 
included moderate left ventricular hypertrophy, normal left 
ventricular systolic function and normally functioning 
prosthetic valves.  There was also trivial to mild mitral 
regurgitation.  It was noted that the findings were 
consistent with resolved endocarditis of the mitral valve.  

An April 26, 2004 administrative note from the SLC VAMC 
reflects that the Veteran's case had been discussed at an 
April 21, 2004 Transfusion Committee Meeting.  It was noted 
that on February 26th the Veteran received a total of eight 
units of B positive packed red blood cells even though his 
blood had been appropriately typed as B negative.  Once the 
error was detected, the subsequent products issued to the 
Veteran were B negative.  The surgery resident was notified 
and appeared that the Veteran had had no adverse effects to 
date.  It was noted that it was important for the Veteran to 
be made aware that he had received B positive blood so that 
he could notify doctors in the event that he was seen at 
another facility where the pertinent VA records were not 
readily available. 

A November 2004 SLC VAMC infectious disease consultation note 
reflects that the Veteran was having problems with recurrent 
strep bactremia and presumably, recurrent subacute bacterial 
endocarditis.  He was being treated at the Grand Junction 
VAMC but a transfer to the SLC VAMC was offered.  However, 
the Veteran's treating physician, Dr. Preston, indicated that 
he was comfortable with managing the Veteran at Grand 
Junction because he was not in congestive heart failure. 

A June 9, 2005 cardiology clinic note from the SLC VAMC 
reflects that the Veteran had done fairly well from May 2004 
to November 2004.  In January 2005, he began having shortness 
of breath, which had progressed.  He could not walk a flight 
of stairs without stopping for breath.  For the past two 
weeks he had been sleeping in a chair secondary to orthopnea 
and he had also been having episodes of paroxysmal nocturnal 
dyspnea.  An echocardiogram showed severe aortic stenosis and 
severe pulmonary hypertension.  In a June 9, 2005 addendum, 
the attending physician noted that Veteran had severe 
stenosis of the aortic bioprosthetic valve and heart failure 
secondary to the stenosis.  An appointment was to be arranged 
to evaluate the Veteran for a second valve replacement 
surgery along with possible mitral valve repair and coronary 
bypass surgery.  

A June 15, 2005 private consultation report from St. Mary's 
Hospital reflects that the Veteran presented to the hospital 
on June 14, 2005 with rapid atrial fibrillation and required 
multiple cardioversions, approximately seven to nine.  The 
treating physician, Dr. Narrod, noted the Veteran's prior 
history of valve replacement and that he was experiencing 
recurrent aortic stenosis only a year out.  Dr. Narrod noted 
that it was unclear why a bioprosthetic valve was used at the 
Veteran's age but that the Veteran reported that he was given 
a choice of which valve he wanted implanted, and was told 
that the valve would last a number of years and that he would 
not have to take Coumadin.  The diagnostic impression was 
bioprosthetic valve with severe pulmonary hypertension.  Dr. 
Narrod noted that the Veteran did not want to go back to the 
SLC VAMC but that he needed more information before he could 
proceed with repeat valve replacement surgery at St. Mary's.  

The report of a June 16, 2005 echocardiogram reflects 
pertinent findings of mild concentric left ventricular 
hypertrophy, left atrial enlargement, tricuspid regurgitant 
velocity suggesting severe pulmonary hypertension, prosthetic 
aortic valve with mild aortic insufficiency, and severe 
aortic stenosis suggested by color flow doppler.  A 
subsequent June 20, 2005 discharge summary reflects that the 
Veteran was to be discharged home and would have a scheduled 
consultation with a surgeon at the University Hospital in 
Denver regarding a second replacement valve surgery. 

In a June 2005 letter, the Veteran provided a personal 
summary of the cardiac treatment he had received.  In the 
summary, the Veteran noted several instances during the 
February 2004 VA surgical treatment, where he appeared to 
believe that his treatment providers were at fault.  
Initially, the Veteran alleged that in performing the initial 
February 27, 2004 surgery, the surgical team "nicked an 
artery" resulting in severe internal bleeding and 
necessitating the follow-up surgery on February 28, 2004.  He 
also indicated that after the second surgery he had acquired 
an additional 30 pounds of fluid and had developed several 
infections including a staph infection.  Additionally, he 
noted that the porcine valve that was implanted during the 
February 27, 2004 surgery became infected, resulting in him 
initially receiving heavy antibiotic therapy, and that the 
valve eventually "went bad."  In regard to this latter 
notation, the Veteran reported that Dr. Narrod told him that 
the valve that was used in the February 27, 2004 surgery was 
too small for the Veteran's heart; that a larger one should 
have been used; and that had a larger one been used, he would 
not have been in his current situation, even though there 
still would have been some damage to his heart.

Private medical records dated from July 2005 to August 2005 
reflect that the Veteran received treatment at University 
Hospital in Colorado in relation to his porcine aortic valve 
prosthesis.  A July 5, 2005 chest X-ray report reflects a 
diagnostic impression of congestive heart failure.  A July 5, 
2005 private cardiac consultation report reflects that the 
Veteran had underwent the aortic valve replacement and 
coronary artery bypass operation in January 2004, that the 
procedure was complicated by reoperation for bleeding on the 
first postoperative day, and that thereafter, in the 
perioperative period, he developed evidence of endocarditis, 
which was treated with antibiotics.  He then steadily 
recovered but later went into atrial fibrillation and then 
subsequently experienced severe shortness of breath.  It was 
noted that a recent echocardiogram had indicated a velocity 
of almost 6 meters per second across the aortic valve.  The 
Veteran's exercise tolerance was thus very limited and he had 
significant signs of heart failure.  It was also noted that a 
recent cardiac catheterization in Grand Junction demonstrated 
a left internal mammary artery bypass graft and a patent 
graft to an obtuse marginal vessel.  The graft to the 
posterior descending coronary artery was occluded.  

The consultative examiner's diagnostic impression was that 
the Veteran had significant heart failure from prosthetic 
aortic valve stenosis.  He thus recommended that the Veteran 
undergo redo aortic valve replacement.  The nature of the 
operation including the higher risk of bleeding, infection, 
death, stroke, dysrhythmias etc. were discussed.  The 
examiner noted that once under general anesthesia, a 
transesophageal echocardiogram would be done to interrogate 
the Veteran's mitral valve and his tricuspid valve.  If those 
then looked abnormal, the examiner would do a valvuloplasty 
if appropriate.  

A July 14, 2005 surgical report reflects that the Veteran 
received redo sternotomy surgery, redo aortic valve 
replacement with a 23 mm CarboMedics valve and mitral valve 
repair with a 34 mm CardioMedics valvuloplasty ring.  The 
surgeon noted that the Veteran had initially undergone the 
coronary artery bypass surgery and aortic valve replacement 
in January 2004 and that that procedure was complicated by 
the need for reoperation for bleeding and the apparent nature 
of the prosthetic valve endocarditis treated by antibiotics.  
The surgeon also noted that since that time, the Veteran had 
been suffering with heart failure and was referred for 
surgical therapy.  His preoperative studies had demonstrated 
severe aortic valve regurgitation, aortic valve stenosis and 
severe mitral regurgitation.  

The surgical report also reflects a finding by the surgeon 
that the porcine valve had been infected and that that 
infection appeared to have healed, but the valve leaflets 
were destroyed with the remnants calcified.  The surgeon 
explanted the valve and then sized the aortic valve annulus, 
determining that it would accept only a 23 mm CarboMedics Top 
Hat valve, which was sewn into place.  

An August 3, 2005 discharge summary reflects that the Veteran 
received the redo sternotomy and aortic valve replacement 
surgery and that he was also treated for acute on chronic 
renal failure.  He was noted to have tolerated the surgery 
well but did have an increase in his acute renal failure, for 
which he received treatment, including a tunneled dialysis 
catheter.  Secondary to the mechanical valve, the Veteran 
needed anticoagulation therapy.  Discharge diagnoses included 
acute on chronic renal failure, congestive heart failure and 
aortic stenosis.  The Veteran was noted to be tolerating a 
regular diet and ambulating well, on his own, prior to 
discharge.  

On a subsequent August 9, 2005 postoperative visit, the 
Veteran reported no complaints and indicated that his overall 
sense of well being was really quite good and getting 
better.  He had been afebrile and his appetite was coming 
along nicely.  On physical examination, he looked well.  The 
examining surgeon noted that the Veteran had had significant 
mitral regurgitation preoperatively before his valvuloplasty 
but the surgeon did not currently hear any murmur of mitral 
regurgitation.  The surgeon did not feel that it was 
necessary for the Veteran to return for a follow-up visit but 
advised the Veteran that he did need to follow up with his 
nephrologist.  The Veteran's creatine level was at 3, the 
same level as when he was admitted to the hospital for 
surgery.

In a September 2005 statement, the Veteran again noted that 
he had been treated at St. Mary's Hospital in June 2005 by 
Dr. Narrod.  He noted that Dr. Narrod informed him "that 
there was a possibility" that the wrong size valve had been 
used in the initial surgery.  

In his September 2006 NOD, the Veteran claimed that he was 
given 8 units of the wrong blood during his February 2004 
surgery at the SLC VAMC and that the facility never informed 
him of this.  He also explicitly contended that the need for 
a second surgery in February 2004 to stop the bleeding he 
suffered during the first surgery, the subsequent infection 
he experienced, and the need for him to undergo the follow-up 
private surgery to remove and replace the valve originally 
implanted, indicated that VA had been fault in administering 
the original February 27, 2004 valve replacement surgery.  
Additionally, he noted that although it had been explained to 
him that he had a 20 percent chance of not surviving the 
initial surgery, he knew that he had had a 100 percent chance 
of not surviving if he did not undergo the surgery, so he had 
no choice but to consent to it.  The Veteran further noted 
that after the private surgery in July 2005, he came away 
with a functioning heart and did not experience an 
infection. 

In a September 2007 letter, Dr. Preston, a treating physician 
from the Grand Junction VAMC, provided a summary of the 
Veteran's clinical course regarding his heart disease.  Dr. 
Preston noted the February 2004 surgery at the SLC VAMC, with 
the complication of mediastinal reexploration for bleeding 
and likely subsequent wound infection.  Dr. Preston also 
recalled some type of blood sensitivity problem with the 
Veteran being given a B positive red blood cell transfusion, 
although the Veteran's blood type is B negative.  

The Veteran needed to be readmitted to the SLC VAMC less than 
a month after discharge with a diagnosis of mitral valve 
endocarditis.  He required prolonged intravenous antibiotics 
for this.  Even after discharge, he had recurrent episodes of 
severe congestive heart failure.  In July 2005, he presented 
with severe heart failure and an echocardiogram showed 
failure of the bioprosthetic aortic valve that was placed at 
Salt Lake City.  There was also severe mitral regurgitation 
presumably due to his past history of endocarditis.  

Because the Veteran was going to need redo surgery it was 
elected to send him to the University of Colorado Hospital 
where he had mechanical aortic valve replacement done on July 
14, 2005.  He also needed his mitral valve rebuilt because of 
the mitral regurgitation.  Since that time his heart function 
had improved somewhat although he was still severely limited 
with congestive heart failure.  This was complicated by his 
history of type 2 diabetes.  Because of the mechanical aortic 
valve, he needed to be on chronic anticoagulation but there 
was a complication with this, a subdural hematoma in 
September 2006.  As a result, the Veteran needed an electric 
scooter to get out of the house. 

It was Dr. Preston's opinion that the Veteran was completely 
disabled from his congestive cardiomyopathy, which was 
exacerbated by the need for repeat valvular heart surgery 
after his initial heart surgery at the Salt Lake City VA MC. 

In an October 2007 statement accompanying his Form 9, the 
Veteran contended that "nicking an artery" and giving him 8 
units of the wrong blood during the February 2004 surgery 
constituted gross carelessness on the part of the SLC VA 
medical staff.  He also believed that his contracting of the 
staph infection in the SLC ICU post surgery was due to 
inadequate care as the ICU was supposed to be maintained as a 
sterile environment. 

The Veteran indicated that prior to receiving the eight units 
of the wrong type blood his kidneys had been working 
correctly, but after receiving the blood, he started to have 
kidney problems.  He also contended that the second surgery 
resulted in so much additional fluid being injected into him 
that he gained 30 pounds and due to his weakened condition, 
he had great difficulty in reducing that fluid level.  
Additionally, he noted that the surgeon from the University 
of Colorado who performed the follow-up valvular surgery 
indicated that the valve used during the February 2004 
surgery appeared to be too small.

On February 2008 VA heart examination, the examiner noted 
that subsequent to his February surgery, the Veteran 
developed bacterial endocarditis which was treated with IV 
antibiotics, but caused failure of the porcine valve and 
damage to the mitral valve with severe congestive heart 
failure.  This in turn necessitated another surgical 
intervention in July 2005 in which the porcine aortic valve 
was replaced with a mechanical valve and the mitral valve was 
repaired.  The examiner commented that the Veteran currently 
had residual chest tightness and residual exertional 
dyspnea.  He used a cane, crutches and a motorized scooter as 
assistive devices for a combination of his heart condition 
and chronic pain in the spine, bilateral knees, ankles and 
feet.  He also had residual chronic compensated congestive 
heart failure with peripheral edema in both lower 
extremities, which was controlled by the use of knee high 
compressive stockings and diuretics.  His most recent 
echocardiogram in June 2006 had shown a mildly enlarged left 
ventricle with good systolic function and an ejection 
fraction of 62 percent.  There was mild aortic regurgitation 
and mild mitral valve stenosis without regurgitation.  The 
Veteran was unable to undergo an exercise stress test because 
of his comorbid conditions but based on his echocardiogram 
findings and symptoms of exertional dyspnea, the examiner 
estimated his workload capacity at 3 to 5 METS.  The Veteran 
required assistance from his wife with his activities of 
daily living including dressing and bathing, which he stated 
was due to shortness of breath and fatigue. 

Physical examination revealed a pleasant, morbidly obese 
individual seated in a motorized scooter.  He had a 1+jugular 
venous distention.  The heart had a regular rate and rhythm 
with a mechanical click radiating to the carotids, consistent 
with a mechanical valve.  The abdomen was morbidly obese and 
the examiner could not test for hepatojugular reflux 
secondary to the body habitus.  Distal pulses were 2+ at the 
radial position and 1+ at the dorsalis pedis bilaterally.  
The examiner noted that the Veteran's most recent chest X-ray 
from October 2007 showed cardiomegaly, lung fields clear.  
The examiner diagnosed the Veteran with coronary artery 
disease and valvular heart disease status post coronary 
artery bypass grafting and porcine aortic valve replacement 
in 2004 complicated by bacterial endocarditis status post 
replacement of the porcine aortic valve with a mechanical 
valve and repair of the mitral valve in 2005; with residual 
chronic compensated congestive heart failure and an estimated 
workload capacity of 3 to 5 METS.  

After conducting the examination and reviewing the claims 
file and pertinent current medical literature, the examiner 
commented that after the Veteran was diagnosed with extensive 
coronary artery disease and valvular disease with aortic 
stenosis in April 2004, the only reasonable option was 
surgery for both of these problems.  The evidence in the 
claims file clearly showed that the Veteran was informed of 
the extensive risks of the surgery and was also advised that 
he was at greater risk because of his comorbidities of morbid 
obesity and diabetes.  The Veteran indicated that he 
understood and accepted the risks and wished to proceed with 
the surgical treatment.  The surgery was complicated by 
mediastinal bleeding, which the Veteran reported was caused 
because the surgeon "nicked an artery."  However, the 
operative report stated that the Veteran was found to have a 
small to moderate amount of clotted blood within the 
mediastinum.  He had evidence of a diffuse coagulopathy with 
bleeding from many of the cut surfaces and there was only one 
surgical site of bleeding, which required control only with 
cauterization.  The examiner found that because coagulopathy 
and bleeding are foreseeable complications of the surgical 
procedures described, it appeared that there was no 
mistreatment as the Veteran contended. 

The examiner also opined that the Veteran's subsequent 
bacterial endocarditis was also a foreseeable complication of 
his valvular heart disease.  The examiner noted that the 
Veteran was treated with intravenous antibiotics but that the 
endocarditis still resulted in the failure of the porcine 
prosthetic aortic valve and damage to the mitral valve, which 
was also a foreseeable complication of the endocarditis.  It 
did not appear to the examiner that the bacterial infection 
was caused by mistreatment.  

The examiner found that it was less likely than not that the 
Veteran's heart condition (coronary artery disease and 
valvular heart disease) was worsened due to the February 2004 
surgery and subsequent treatment at the VAMC.  The examiner's 
rationale was that prior to the treatment the Veteran had 
severe multivessel coronary artery disease and aortic 
stenosis.  He was informed of the risks of surgery and he 
consented to the surgical procedures.  Unfortunately, he 
developed a complication of the infection of the heart 
valves, which was a reasonably foreseeable complication of 
valvular heart disease and not caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the medical and surgical treatment. 

The examiner further opined that there was no additional 
disability due to negligence on the part of VA.  The 
examiner's rationale for this opinion was that congestive 
heart failure is a foreseeable complication of both ischemic 
heart disease and valvular heart disease.  After the failure 
of the aortic valve and damage to the mitral valve, the 
Veteran had severe decompensated congestive heart failure.  
Following the surgical replacement and repair of the damaged 
valve, he had chronic compensated congestive heart failure 
with echocardiogram findings of a mildly enlarged left 
ventricle with good systolic function and an ejection 
fraction of 62 percent.  

In a May 2008 statement, the Veteran noted that before the 
February 2004 surgery he was able to work a normal day but 
currently, he was restricted to desk duty and very limited 
activity.  He had put on about 50 pounds due to his inability 
to function normally and was unable to sleep lying down.  

 A July 2009 VA inpatient discharge summary reflects 
pertinent diagnostic assessments of chronic renal failure 
with anemia, mechanical aortic valve replacement with chronic 
anticoagulation and history of recurrent epistaxis.  It was 
noted that the Veteran had chronic renal failure and was to 
have surgery for vascular access in the middle of the month 
and that he would need to start dialysis after the vascular 
access matured.  The Veteran's renal failure was secondary to 
type II diabetes, although his renal function deteriorated 
rapidly after his first porcine aortic valve replacement done 
at SLC VAMC in February 2004.  It was further noted that the 
Veteran did have a transfusion with mismatched blood at that 
time, which probably caused his renal function to 
deteriorate.  The Veteran was on chronic anticoagulation for 
his aortic valve stenosis and had had quite a bit of trouble 
with nosebleeds.  In spite of the nose bleeds, the Veteran 
was to be discharged on enteric coated aspirin for his 
cardioprotective effects.  

During the August 2009 Board hearing, the Veteran's 
representative noted that during the February 2004 valve 
replacement surgery, the Veteran was given eight units of the 
wrong blood.  The representative also contended that the 
bleeding the Veteran experienced during this surgery was from 
a nicked artery.  In addition, the representative contended 
that after St. Mary's hospital personnel informed the Veteran 
that the his replacement valve was too small and/or was not 
working properly, and suggested that he go back for treatment 
at the SLC VAMC, the Veteran went into a panic, as he was 
afraid that he might die if he received further treatment at 
the SLC VAMC. 

The representative indicated that instead, the Veteran 
received the second heart valve replacement surgery from the 
University of Colorado.  The representative noted that this 
surgery was done properly but the Veteran did experience 
kidney failure while he was at the University Hospital.  He 
returned for treatment at Grand Junction VAMC but continued 
to have kidney problems, along with congestive heart 
failure.  The representative then referenced the July 2009 VA 
discharge summary, indicating that the physician who 
furnished this report connected the receipt of the wrong 
blood by the Veteran to the kidney failure. 

The Veteran testified he was continuing to deteriorate 
physically.  He noted that he needed to receive two to three 
units of blood every month to six weeks and that every time 
he received the blood, there were two nurses that cross 
checked everything, including that he received the right type 
blood.  Consequently, he could not understand how he could 
have been given the wrong type blood during the first 
February 2004 surgery.  Additionally, the Veteran indicated 
that he felt that the staph infection he contracted after the 
February 2004 surgery added to his complications and caused 
his renal failure.  Further, he indicated that he had had 
doctors from the Grand Junction VAMC inform him that they 
thought the porcine valve he received was too small.  
However, the doctors were not certain of this; it was just 
one possibility.   

III.  Analysis

The Veteran filed his claim for section 1151 compensation 
benefits in July 2005. 

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a Veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a Veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable. 
 See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009). 

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A.  
§ 1151 changed.  Such claims previously were adjudicated 
under 38 C.F.R. § 3.358. However, VA subsequently promulgated 
38 C.F.R. § 3.361 to implement the provisions of the revised 
statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed 
on or after October 1, 1997, is effective as of September 2, 
2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004). In this case, 
the Veteran filed his claim after the September 2004 
regulation change. As such, in the August 2007 SOC, the RO 
properly applied the provisions of amended 38 U.S.C.A. § 1151 
and also listed the provisions of 38 C.F.R. § 3.361. 

To determine whether a Veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2009). 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a Veteran's additional disability. Merely showing 
that he received care, treatment, or examination and that he 
has an additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1) (2009). 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2009). 

Additional disability caused by a Veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009). 

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2009). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without a Veteran's or, in 
appropriate cases, his representative's informed consent. 
 See 38 C.F.R. § 3.361(d)(1) (2009). 

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
 In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009). 

Considering the pertinent evidence in light of the above, the 
Board finds that compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.  
§ 1151, for additional cardiovascular disability as a result 
of the surgical treatment and follow-up care provided at the 
SLC VAMC must be denied. 

At the outset the Board notes that the record contains 
conflicting medical opinions on the question of whether the 
Veteran actually suffered any additional cardiovascular 
disability as a result of the February 26, 2004 to March 24, 
2004 treatment provided at the SLC VAMC.  On one hand, the 
February 2008 VA examiner found that it was less likely than 
not that the Veteran's coronary artery disease and valvular 
heart disease were worsened due to the February 2004 surgical 
treatment, noting that the Veteran already had severe 
multivessel coronary artery disease and aortic stenosis at 
the time of the surgery and that the infection of the heart 
valves was a complication of the aortic stenosis (i.e. 
valvular heart disease).  On the other hand, in his September 
2007 letter, Dr. Preston opined that the Veteran's congestive 
cardiomyopathy had been exacerbated by the need for the 
repeat valvular heart surgery in July 2005.  This finding 
tends to indicate that the initial, February 2004 VA surgical 
treatment caused the Veteran additional disability (i.e. 
exacerbation of congestive heart failure). 

The Board points out however, that even if the Veteran did 
suffer additional cardiovascular disability or infection as a 
result of the SLC VAMC treatment, the only competent medical 
opinion of record indicates that any such additional 
cardiovascular disability was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, or by an event not 
reasonably foreseeable.  Notably, the February 2008 VA 
examiner generally found that the cardiac symptomatology and 
infection experienced by the Veteran after the February 27, 
2004 surgery were all reasonably foreseeable complications of 
the February 27, 2004 surgery and the Veteran's underlying 
coronary artery disease and valvular heart disease.  The 
examiner also generally found that there did not appear to be 
any fault (i.e. negligence or mistreatment) on the part of VA 
in providing the surgical treatment to the Veteran.  

More specifically, the examiner found that the February 27, 
2004 surgery had not involved a "nicked artery" as alleged 
by the Veteran.  Instead, post surgery, there was evidence of 
diffuse coagulopathy with bleeding from many of the cut 
surfaces, only one of which required control with 
cauterization.  The examiner then found that coagulopathy and 
bleeding were foreseeable complications of the initial 
surgery and that it appeared that there was no mistreatment 
(i.e. fault) on the part of the VA in performing the initial 
surgery or in performing the second surgery to alleviate the 
bleeding.  Similarly, the examiner found that the bacterial 
endocarditis the Veteran suffered was a foreseeable 
complication of the February 27, 2004 surgery, and that in 
turn, failure of the porcine prosthetic valve and damage to 
the mitral valve with severe congestive heart failure due to 
the endocarditis were also foreseeable complications of the 
February 27, 2004 surgery.  Further, the examiner found that 
these foreseeable consequences were not caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.

Significantly, the VA examiner's comments pertaining to the 
foreseeability of the complications experienced by the 
Veteran from the February 27, 2004 surgery and the lack of 
fault on the part of VA in providing the surgical treatment 
are not contradicted by any other medical evidence or opinion 
or record, and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion.  The Veteran initially alleged that Dr. Narrod had 
told him that the porcine valve initially implanted had been 
too small and that had a larger one been used, he would have 
had experienced less cardiovascular damage.  However, the 
record does not contain any actual opinion provided by Dr. 
Narrod or any of the other physicians involved with the 
Veteran's case, indicating that the valve was too small, nor 
is there any indication that there are any additional 
outstanding records, which might contain such an opinion.   
As such, the Veteran's unsupported assertion of what a doctor 
allegedly told him does not, in and of itself, constitute 
competent, persuasive medical evidence.  See Robinette v. 
Brown, 8 Vet App. 69, 77 (1995).

Further, the Veteran later qualified his initial report by 
indicating that he was told only that there was a 
"possibility" that the valve was too small.  The Board 
notes that inasmuch as Dr. Narrod, or one of the other 
medical professionals involved with the Veteran's case, may 
have asserted that it was "possible" that the valve was too 
small, such a finding is too speculative to be afforded any 
probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).

The Veteran and his representative have also generally 
asserted that VA was negligent in giving him eight units of 
the wrong type blood in conjunction with the February 2004 
surgical treatment performed.  Although the provision of the 
wrong type blood may represent an instance of fault on the 
part of VA medical personnel, there's no medical evidence of 
record to suggest that the receipt of this blood led to any 
additional cardiovascular disability.  In this regard, the 
April 26, 2004 administrative note indicates that, at least 
as of that date, it did not appear that the Veteran had had 
any adverse effects related to receiving the wrong type 
blood.  

Also, while the July 2009 Grand Junction VAMC discharge 
summary reflects a finding that the receipt of the blood 
likely resulted in at least a temporary decrease in renal 
function, it does not reflect any findings tending to 
indicate that the receipt of the blood resulted in any 
additional cardiac disability or infection, and noted above, 
the Veteran's claim for renal impairment due to SLC VAMC 
treatment is not currently before the Board.  Additionally, 
Dr. Preston noted the receipt of the wrong type blood in his 
September 2007 letter but did not assert that it had resulted 
in any additional cardiovascular disability or infection.  
Further, neither the Veteran nor his representative has 
alleged that the Veteran experienced any additional 
cardiovascular disability or infection as a result of the 
receipt of the wrong type blood.   

The Board also notes that the evidence of record reasonably 
establishes that the Veteran was furnished the February 2004 
surgical care after specifically giving his informed consent.  
The February 26, 2004 thoracic surgery inpatient note 
reflects that the Veteran affirmatively consented to the 
initial February 27, 2004 surgery after the attending surgeon 
specifically went over the planned procedure of aortic valve 
replacement and coronary artery bypass grafting with him.  
The physician explained the potential complications of the 
procedure and informed the Veteran that there was a 20% 
mortality rate for the procedure based on the Veteran's 
comorbidities and morbid obesity.  Also, the February 27, 
2004 operative report reflects that the surgeon had had an 
extensive pre-surgery discussion with the Veteran, which 
included all the treatment options available for the valve 
replacement.  After this review, the Veteran affirmatively 
asked to receive the porcine bioprosthesis with the 
understanding that this likely would mean that he would need 
a recurrent valve replacement in the future.  

Additionally, the February 28, 2004 operative report also 
reflects that the surgeon reviewed the plan and procedure for 
the surgery preoperatively with the Veteran and his wife, 
including all the potential complications and that the 
Veteran and his wife understood, accepted the risks and gave 
their consent.  Further, neither the Veteran nor his 
representative has contended that informed consent procedures 
were not appropriately followed in relation to the surgical 
treatment provided.  The Veteran has indicated that he felt 
that he had no choice but to consent to the February 2004 
surgery due to the life threatening nature of his condition.  
However, this only tends to show that the Veteran was 
specifically made aware of the seriousness of his coronary 
artery disease and aortic stenosis; it does not tend to show 
that informed consent procedures were not properly followed.  

Thus, in summary, the competent medical evidence supports a 
finding that the Veteran's coagulopathy, bleeding, 
endocarditis, prosthetic valve failure and, mitral valve 
damage were reasonably foreseeable events in the context of 
the surgeries performed.  The evidence also indicates that VA 
generally exercised the degree of care that would be expected 
of a reasonable health care provider in providing the 
surgical treatment, including by obtaining the Veteran's 
informed consent for the treatment.  Additionally, although 
the provision of the wrong type blood may represent an 
instance of fault on the part of the VA medical personnel, it 
is not shown to have resulted in any additional 
cardiovascular disability.  Thus, the medical evidence 
supports a finding that negligence or other fault on the part 
of the VA health care professionals did not result in 
additional cardiovascular disability, to include chronic 
congestive heart failure, aortic valve failure and infection. 
Consequently, the medical evidence weighs against a finding 
that the proximate cause of any additional cardiovascular 
disability resulting from the SLC VAMC surgical treatment and 
follow-up care was an event not reasonably foreseeable; or 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  See 38 U.S.C.A. § 
1151(a) (West 2002 & Supp. 2009). 
  
Further, as for any direct assertions by the Veteran or his 
representative, as to whether a relationship exists between 
any additional cardiovascular disability suffered by the 
Veteran and the VA surgical treatment and follow-up care 
received, and as to the nature of any such relationship, the 
Board notes that such considerations are medical matters 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional 
cardiovascular disability, to include chronic congestive 
heart failure, aortic valve failure and/or infection, as a 
result of surgical treatment at the SLC VAMC in February 
2004, are not met; hence, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2008); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional cardiovascular disability, to include 
chronic congestive heart failure, aortic valve failure and 
infection, as a result of surgical treatment at the SLC VAMC 
from February 26, 2004 to March 24, 2004, is denied.     


REMAND

The Board's review of the claims file reveals that further RO 
action on the Veteran's claim for section 1151 compensation 
for PTSD is warranted.  

In a September 2007 letter, a treating social worker from the 
Grand Junction VAMC noted that the February 2004 VA surgical 
treatment the Veteran had received at the Salt Lake City VAMC 
had cued his PTSD symptoms.  The social worker indicated that 
since receiving the treatment, the Veteran's PTSD symptoms 
had increased significantly. 

The social worker's letter suggests the possibility that the 
Veteran's pre-existing PTSD may have been aggravated by the 
February 2004 surgical treatment.  However, the Veteran has 
not been afforded a VA examination in connection with the 
claim for compensation benefits for PTSD pursuant to 38 
U.S.C.A. § 1151.  Consequently, in light of the possibility 
of aggravation of PTSD suggested by the September 2007 
letter, the Board finds that a VA examination to obtain a 
medical opinion as to whether the Veteran has additional 
psychiatric disability (i.e. aggravation of pre-existing 
PTSD) which was proximately caused by the February 2004 VA 
surgical treatment, would be helpful in resolving the matter 
remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Thus, the Board finds the RO should arrange for the Veteran 
to undergo VA psychiatric examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The Veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility. 
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Grand 
Junction VA Medical Center (VAMC) up until August 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Grand Junction VAMC any outstanding  records of mental 
health evaluation and/or treatment since August 2007, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 
 
Furthermore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's letter to the appellant should 
explain that he has a full one-year period for response.   
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). 
 
Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 
 
1.  The RO should obtain from the Grand 
Junction VAMC records of mental health 
evaluation and/or treatment of the 
Veteran, since August 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 
 
2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for section 1151 compensation for 
PTSD.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit. 
 
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 
 
3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 
 
4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA psychiatric examination, by 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies-to include psychological 
testing, if warranted-should be 
accomplished (with all results made 
available to the examining psychiatric or 
psychologist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner should identify all current 
psychiatric disability/ies.  Then, the 
examiner should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) hat 
the Veteran incurred additional 
psychiatric disability, to include a 
permanent increase in severity of any 
pre-existing PTSD, as a result of the 
February 26, 2004 to March 24, 2004 SLC 
VAMC surgical treatment with follow-up 
care.  If so, the examiner should also 
opine as to whether the proximate cause 
of such disability was (a) carelessness, 
negligence, or lack of proper skill, 
error in judgment, or similar instance of 
fault on the part of VA, or (b) an event 
not reasonably foreseeable. 
 
In rendering his or her opinion, the 
examiner should comment as to whether, in 
performing the February 26, 2004 to March 
24, 2004 surgical treatment with follow-
up care, any VA physician or other 
medical professional failed to exercise 
the degree of care that would be expected 
of a reasonable health care provider. 
 
The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 
 
6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility. 
 
7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
section 1151 compensation benefits for 
PTSD in light of all pertinent evidence 
and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 
 
This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


